UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2170


THE GREENVILLE COUNTY REPUBLICAN PARTY EXECUTIVE COMMITTEE,
a/k/a The Greenville County Republican Executive Committee;
WILLIAM MITCHELL, a/k/a Billy Mitchell,

                Plaintiffs – Appellants,

          and

THE SOUTH CAROLINA REPUBLICAN PARTY; BETTY S. POE, in her
official capacity as the Chairman of the Greenville County
Republican Party Executive Committee,

                Plaintiffs,

          v.

GREENVILLE COUNTY ELECTION COMMISSION; GREENVILLE COUNTY
BOARD OF REGISTRATION; BILLY WAY, JR., in his official
capacity as the Chairman of the South Carolina State
Election Commission,

                Defendants – Appellees,

          and

WAYNE GRIFFIN; REGINALD GRIFFIN; BRETT A. BURSEY; ALAN
OLSON; THE SOUTH CAROLINA INDEPENDENCE PARTY; THE SOUTH
CAROLINA   CONSTITUTION   PARTY;   THE   PROGRESSIVE    NETWORK
EDUCATION FUND, INCORPORATED;    THE COMMITTEE FOR A UNIFIED
INDEPENDENT         PARTY,         INCORPORATED,          d/b/a
IndependentVoting.org; TERRY ALEXANDER, member of the Black
Legislative   Caucus   of   the  South   Carolina    House   of
Representatives District 59; KARL B. ALLEN, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 25; JERRY N. GOVAN, JR., member of
the Black Legislative Caucus of the South Carolina House of
Representatives District 95; CHRIS HART, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 76; LEON HOWARD, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 76; JOSEPH JEFFERSON, JR., member
of the Black Legislative Caucus of the South Carolina House
of Representatives 102; JOHN RICHARD C. KING, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 49; DAVID J. MACK, III, member of
the Black Legislative Caucus of the South Carolina House
Representatives District 109; HAROLD MITCHELL, JR., member
of the Black Legislative Caucus of the South Carolina House
of Representatives District 31; JOSEPH NEAL, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 44; ANNE PARKS, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 12; RONNIE SABB, member of the
Black Legislative Caucus of the South Carolina House of
Representatives District 101; ROBERT WILLIAMS, member of
the Black Legislative Caucus of the South Carolina House of
Representatives District 62,

                 Intervenor/Defendants – Appellees,

           and

CITY OF GREENVILLE MUNICIPAL ELECTION COMMISSION,

                 Defendant,

           and

THE COLUMBIA TEA PARTY, INC.,

                 Intervenor/Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge; Mary G. Lewis, District Judge. (6:10-cv-01407-JMC-MGL)


Argued:   October 29, 2014                 Decided:   March 17, 2015


Before MOTZ, KING, and KEENAN, Circuit Judges.



                                  2
Affirmed in part and dismissed in part by unpublished per curiam
opinion.


ARGUED:     Samuel Darryl Harms, III, HARMS LAW FIRM, PA,
Greenville, South Carolina, for Appellants.     Harry M. Kresky,
LAW OFFICE OF HARRY KRESKY, New York, New York; Andrew
Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina,
for Appellees.    ON BRIEF:   Fletcher N. Smith, Jr., Greenville,
South Carolina, for Appellees Terry Alexander, Karl B. Allen,
Wayne Griffin, Reginald Griffin, Brett A. Bursey, Committee for
a Unified Independent Party, Incorporated, Chris Hart, Leon
Howard, Joseph Jefferson, Jr., John Richard C. King, David J.
Mack, III, Harold Mitchell, Jr., Joseph Neal, Alan Olson, Anne
Parks, Progressive Network Education Fund, Incorporated, Ronnie
Sabb,   South   Carolina   Independence  Party,   South  Carolina
Constitution Party, Robert Williams, and Jerry N. Govan, Jr.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

       The Appellants — the Greenville County Republican Party

Executive Committee (the “Committee”) and William Mitchell —

seek       relief   from    the   district          court’s    rejection      of   their

constitutional         challenges    to       certain     South    Carolina    election

procedures.         The    Appellees      —       the   Greenville   County    Election

Commission      (the    “County     Election        Commission”),     the   Greenville

County Board of Registration (the “Board”), and Billy Way, Jr.,

as Chairman of the South Carolina State Election Commission (the

“State Election Commission”) — urge us to sustain the decisions

of the district court, which were predicated on lack of standing

to sue and other grounds.            See Greenville Cnty. Republican Party

Exec. Comm. v. Way, No. 6:10-cv-01407 (D.S.C. Mar. 30, 2011),

ECF No. 54 (the “First Opinion”); Greenville Cnty. Republican

Party Exec. Comm. v. Way, No. 6:10-cv-01407 (D.S.C. Aug. 30,

2013), ECF No. 181 (the “Second Opinion”). 1                      Before we can reach


       1
       There are several Intervenors in this appeal, including
South Carolina voters, legislators, and entities that the
district court authorized to intervene as defendants on March 3,
2011.   They include Wayne Griffin, Reginald Griffin, Brett A.
Bursey, Alan Olson, the South Carolina Independence Party, the
South Carolina Constitution Party, the Progressive Network
Education Fund, Incorporated, the Committee for a Unified
Independent Party, Incorporated, Terry Alexander, Karl B. Allen,
Jerry N. Govan, Jr., Chris Hart, Leon Howard, Joseph Jefferson,
Jr., John Richard C. King, David J. Mack, III, Harold Mitchell,
Jr., Joseph Neal, Anne Parks, Ronnie Sabb, and Robert Williams.
The Appellees and Intervenors made joint submissions in this
appeal, and their appellate contentions are thus the same. The
(Continued)
                                              4
the   merits     of     this    appeal,       we   must      address     and    resolve

jurisdictional issues.            First, we must determine whether the

appeal is at least partially moot as a result of a municipal

ordinance enacted in May 2014 by the City of Greenville (the

“City”). 2    Pursuant to the ordinance, the City no longer conducts

its municipal elections by the partisan nomination procedures

being challenged in this case.                 Second, we must decide whether

the       Appellants     have     standing         to       pursue     any     non-moot

constitutional claims.

      As explained below, the recently enacted ordinance renders

this appeal substantially moot.                With respect to the balance of

their claims, the Appellants lack standing to sue.                       As a result,

we affirm in part and dismiss in part.



                                          I.

                                          A.

                                          1.

      Under    South     Carolina    law,      municipalities        must      adopt    by

ordinance      either     a     nonpartisan        or   a     partisan       method    of




Columbia Tea Party, Inc., intervened as a defendant                              in    the
district court but is not a party to this appeal.
      2
       The City is a municipality in Greenville County, South
Carolina.



                                          5
nominating candidates for public office in municipal elections.

See S.C. Code Ann. § 5-15-60.             In non-municipal elections, such

candidates may be nominated by use of a partisan method.                      See

id. § 7-11-10.            In utilizing the partisan method, candidates for

office are nominated through one of three possible procedures —

a party primary, a party convention, or a petition.                       See id.

§§ 5-15-60(3), 7-11-10. 3            The selection of which procedure to

utilize is made by a certified political party — such as, in

this       case,    the    South   Carolina   Republican   Party   (the    “State

Party”).           See, e.g., id. § 7-9-10; see also S.C. Libertarian

Party v. S.C. State Election Comm’n, 757 S.E.2d 707, 708 (S.C.

2014). 4      The Committee — the primary Appellant here — is an


       3
       Section 5-15-60 of the South Carolina Code provides, in
pertinent part, that “[e]ach municipality in this State shall
adopt by ordinance one of the following alternative methods of
nominating candidates for and determining the results of its
nonpartisan elections,” including, inter alia, in section 5-15-
60(1)   “[t]he  nonpartisan   plurality   method   prescribed  in
[section] 5-15-61.”   Section 5-15-60(3) provides, in pertinent
part, that “[i]f nonpartisan elections are not provided for,
nomination of candidates for municipal offices may be by party
primary, party convention or by petition.”     Meanwhile, section
7-11-10 — which applies to non-municipal elections — specifies
that candidates may be nominated “by political party primary, by
political party convention, or by petition.” That provision was
amended during the pendency of the proceedings in the district
court, but the amendments have no bearing on this appeal.     See
Act of June 13, 2013, No. 61, § 1, 2013 S.C. Acts 244.
       4
       Section 7-9-10 of the South Carolina Code explains that a
political party “desiring to nominate candidates for offices to
be voted on in a general or special election shall, before doing
so, have applied . . . for certification as such.”          That
(Continued)
                                          6
affiliate   of    the   State   Party   and   the   Greenville   County

Republican Party, but it is not a certified political party.

Accordingly, the Committee has no statutory authority to select

one of the partisan nomination procedures.

     If a certified political party designates a party primary

as its preferred nomination procedure, South Carolina requires

that it be an open primary (the “open primary system”).             The

open primary system authorizes all registered voters, regardless

of their party affiliations, to vote in any party primary in

South Carolina.    See Drawdy v. S.C. Democratic Exec. Comm., 247
S.E.2d 806, 808 (S.C. 1978) (“Our election laws do not preclude

a member of one political party from voting in . . . the primary

. . . conducted by a different political party.”). 5




provision further explains methods of certification and that
certified political parties have the authority to select the
means by which their candidates will be nominated in partisan
elections.
     5
       No single provision of the South Carolina Code directly
mandates the open primary system.    Rather, that system arises
from the interworking of several Code provisions.    Persons who
are citizens of South Carolina and the United States, and who
satisfy specific age, residency, and registration requirements,
are entitled to vote at all local municipal elections, see S.C.
Code Ann. § 7-5-610, and all non-municipal party primaries, id.
§ 7-9-20, provided that those persons properly register, id.
§ 7-5-110.   The State Election Commission must “establish and
maintain a statewide voter registration database.”    Id. § 7-5-
186(A)(1).    With respect to party primaries, “[i]mmediately
preceding” those elections, “the board of voter registration and
elections” shall furnish “two official lists of voters . . .
(Continued)
                                   7
        Alternatively, a certified political party may nominate its

candidates      for    public   offices       by   a    party    convention   or   by

petition.       In order to utilize the convention method, however,

South       Carolina   requires   a   party        to   secure    a   three-fourths

majority vote of the membership of the party’s state convention

(the “supermajority requirement”).                 See S.C. Code Ann. § 7-11-

30. 6

                                       2.

        Prior to May 2014, the City utilized the partisan method of

nominating and electing candidates for its municipal elections.



containing in each the names of all [voters] entitled to vote at
each precinct.”   Id. § 7-5-420.   Further, although nothing in
the Code provides that a voter’s political party affiliation
bears on his right to vote in a given primary election, the Code
does provide that “[n]o person shall be entitled to vote in more
than one party primary election held the same day.” Id. § 7-13-
1040.
        6
        Section 7-11-30 of the South Carolina Code contains
requirements pertaining to partisan nominations by convention,
and that Code provision has been amended twice since 2013. The
version in effect during the events at issue provided that “[n]o
convention shall make nominations for candidates for offices
unless the decision to use the convention method is reached by a
three-fourths vote of the total membership of the convention,
except the office of state Senator and of member of the House of
Representatives.” See S.C. Code Ann. § 7-11-30 (2012). The two
amended versions of section 7-11-30 — effective July 3, 2013 and
June 2, 2014 — each retain the supermajority requirement, but
further require that the convention nomination process be
approved by a majority of voters in the party’s next primary
election. See Act of June 13, 2013, No. 61, § 3, 2013 S.C. Acts
246-47; Act of June 2, 2014, No. 196, § 6, 2014 S.C. Acts 2209-
10.



                                          8
Since the 1980s, the State Party has nominated its candidates

for partisan municipal and county elections by the open primary

system.     As a result, the State Party could not nominate its

candidates by convention unless it satisfied the supermajority

requirement.

     The Committee paid for and conducted the 2011 Republican

municipal open primary in the City.          In the past, the Committee

has also paid for and conducted other such primaries.

                                     B.

                                     1.

     This appeal has a somewhat complicated procedural history,

the relevant aspects of which are described below.            On June 1,

2010, the Appellants, along with the State Party and Patrick

Haddon,     the    Committee’s     then-Chairman   (collectively,     the

“Original Plaintiffs”) initiated this litigation in the District

of South Carolina.      Their complaint was lodged against the State

of South Carolina and John Hudgens, in his official capacity as

Chairman    of    the   State    Election   Commission   (together,   the

“Original     Defendants”). 7        The    complaint    challenged   the

constitutionality of South Carolina’s open primary system, as


     7
        Appellee Way replaced Original Defendant Hudgens as
Chairman of the State Election Commission in May 2013.   As a
result, Way became a party-defendant in this litigation.  See
Fed. R. Civ. P. 25(d).



                                     9
well       as   its    supermajority       requirement      for   use   of   a     party

convention.           More specifically, the complaint alleged that those

procedures, facially and as-applied, contravene the First and

Fourteenth Amendments. 8

       By       its     First       Amendment      contentions,     the      complaint

maintained        that       South    Carolina’s     open    primary      system      and

supermajority requirement, facially and as-applied, contravene

the Committee’s right to freedom of association in two respects.

First, the open primary system unconstitutionally requires the

Committee        to    pay    for    and   certify    the    results    of   partisan

municipal primaries in which registered Democrats participate.

Second, as to county elections, the supermajority requirement

unconstitutionally            regulates      the     internal     processes      of     a

certified political party in South Carolina by dictating the

       8
       A facial constitutional challenge to a statute asserts
either “that no set of circumstances exists under which the law
would be valid” or that the statute “is overbroad because a
substantial number of its applications are unconstitutional.”
Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor of
Balt., 721 F.3d 264, 282 (4th Cir. 2013) (en banc) (alterations
and internal quotation marks omitted).    In assessing a facial
challenge, a reviewing court must examine the “challenged law
without regard to its impact on the plaintiff asserting the
. . . challenge.” Educ. Media Co. at Va. Tech, Inc. v. Insley,
731 F.3d 291, 298 n.5 (4th Cir. 2013) (internal quotation marks
omitted).   By contrast, an as-applied constitutional challenge
contends that a statute has been unconstitutionally applied to
the plaintiff.   Id. at 301.   That is, an as-applied challenge
“is based on a developed factual record and the application of a
statute to a specific person.”       Id. at 298 n.5 (internal
quotation marks omitted).



                                            10
vote percentage (three-fourths) requirement for the convention

nomination procedure.

        With   respect    to     the    Fourteenth         Amendment,          the       complaint

alleged    that    the    open     primary         system        and    the    supermajority

requirement,      facially        and     as-applied,            contravene             the    Equal

Protection      Clause.          Mitchell,           who        resides       in     the       City,

maintained      that     the    open     primary      system           violates         his    equal

protection      rights     by     compelling          him        to     vote       in     partisan

municipal elections conducted by a political party rather than

by   an    election       commission,          such        as     that     which          conducts

nonpartisan municipal elections.                   The Committee alleged that the

supermajority      requirement           contravenes             its     equal          protection

rights by imposing more stringent requirements on a political

party’s use of the convention nomination procedure in county

elections       than     other     South        Carolina          statutes           impose       on

nonpolitical      organizations,          such       as    churches       and       businesses.

The complaint thus sought to enjoin the Original Defendants from

using     and     enforcing        the        open        primary        system          and     the

supermajority       requirement          in     future           municipal         and        county

elections.       The Committee also sought declaratory and monetary

relief    for   violations        of    its    First       and        Fourteenth         Amendment

rights in previous elections.

     In February 2011, after discovery had been completed, the

parties filed cross-motions for summary judgment with respect to

                                              11
the facial constitutional challenges being pursued.                               On March

30,   2011,    by    its    First   Opinion,         the   district       court    awarded

summary judgment to the Original Defendants on each of those

facial challenges.             More specifically, the court ruled that:

(1) the     open     primary     system        does    not     facially       violate      a

certified      political        party’s        freedom        of     association,         as

alternative         partisan     nomination          procedures       are     available;

(2) the supermajority requirement does not facially violate a

certified political party’s freedom of association, because it

does not curtail the party’s internal operations; and (3) the

open primary system and the supermajority requirement do not

facially contravene a certified political party’s rights under

the   Equal    Protection        Clause,        as    those        provisions      do    not

discriminate        among    certified     political         parties.         See       First

Opinion 15-22. 9

                                          2.

      Nine months after the First Opinion, on January 6, 2012,

the   Original       Plaintiffs     filed       an    amended       complaint      in    the

district      court,        primarily     to     terminate          and     add     certain




      9
       Subsequent to the First Opinion, on April 27, 2011, the
Original Defendants sought Rule 59(e) relief, filing a motion in
the district court to alter or amend judgment. That motion was
denied on July 18, 2011.



                                          12
defendants. 10      More than a year later, on June 7, 2013, the State

Party, which had been an Original Plaintiff, filed a stipulation

of dismissal pursuant to Federal Rule of Civil Procedure 41 and

withdrew from the litigation.           As a result, the plaintiffs then

in the case were the Committee, Mitchell, and Betty S. Poe, in

her official capacity as the Committee’s Chairman. 11                Poe did not

appeal, and the Committee and Mitchell are the only plaintiffs

(now Appellants) involved herein.              The Appellees — the County

Election Commission, the Board, and Way — are now the only non-

intervening defendants.

      In early July 2013, the Appellees sought summary judgment

on   the   claims    lodged   against   them    in   the   amended    complaint,

arguing that the Appellants lack standing to sue with respect to

their as-applied constitutional challenges.                The Intervenors, on

the other hand, filed a motion for judgment on the pleadings,

pursuant to Federal Rule of Civil Procedure 12(c), also arguing

      10
        The amended complaint abandoned all claims against the
State of South Carolina as a party-defendant.    It named three
new defendants, however — the County Election Commission, the
Board, and the since-dismissed City of Greenville Municipal
Election Commission.   The only Appellee who has been a party-
defendant over the entire course of the litigation is the
Chairman of the State Election Commission (initially Hudgens and
now Way).
      11
        In May 2011, Original Plaintiff Haddon was replaced by
Poe, the new Committee Chairman.      Poe resigned during the
pendency of this appeal, apparently leaving the Chairman seat
vacant.



                                        13
that the Appellants lacked standing to sue.               On August 21, 2013,

by    its   Second   Opinion,    the   district   court    “dismisse[d]   [the

Appellants’] action for lack of standing” to sue.                  See Second

Opinion 22. 12

       In its Second Opinion, the district court recognized that

the Appellants bore the burden on the issue of standing to sue.

The court then identified the applicable analysis for a standing

issue, which, as established by the Supreme Court, required the

Appellants to show that

       (1) [they have] suffered an “injury in fact” that is
       (a) concrete and particularized and (b) actual or
       imminent, not conjectural or hypothetical; (2) the
       injury is fairly traceable to the challenged action of
       the defendant; and (3) it is likely, as opposed to
       merely speculative, that the injury will be redressed
       by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167,   180-81     (2000).     Relying   on    our   decision   in

Marshall v. Meadows, 105 F.3d 904, 906 (4th Cir. 1997), the

       12
        The dismissal of a claim for lack of standing to sue is
typically sought by way of Rule 12(b)(1) of the Federal Rules of
Civil Procedure, which provides for dismissal for lack of
subject-matter jurisdiction.    In this instance, the district
court’s judgment order related that “Summary Judgment is granted
on behalf of [the Appellees].” See Greenville Cnty. Republican
Party Exec. Comm. v. Way, No. 6:10-cv-01407 (D.S.C. Sept. 6,
2013), ECF No. 182.     The Second Opinion, on the other hand,
specified that the action was dismissed for lack of standing.
Notwithstanding this apparent discrepancy, we are satisfied that
the disposition of the district court was a dismissal for lack
of standing to sue.    Indeed, there are no contentions to the
contrary.



                                       14
district court determined that the open primary system was not

traceable     to   the    Committee’s        alleged     freedom      of     association

injury.     That injury, rather, was traceable solely to the State

Party’s decision to utilize the open primary system of selecting

its   nominees     for    public     office.      The     court      concluded     that,

because the State Party was not a party-defendant, the Committee

could not satisfy the second, traceability prong of the standing

analysis.     The court also ruled that the Committee was unable to

satisfy the third prong of that analysis, in that its alleged

injury was not redressable.                 As the court explained, it could

not, as a matter of law, compel the State Party to adopt and

utilize any particular partisan nomination procedure.

      The    Second      Opinion     also    rejected      Mitchell’s         as-applied

equal protection challenge to the open primary system for lack

of standing to sue.            In so ruling, the district court reasoned

that Mitchell’s alleged injuries were traceable solely to the

City’s      decision      to    conduct      partisan      municipal          elections.

Accordingly,       the    absence     of    the   City     as    a    party-defendant

deprived     Mitchell     of   standing      to   pursue    an       equal    protection

claim.

      Finally, the Second Opinion rejected — also for lack of

standing     to    sue    —    the    Committee’s        as-applied          freedom   of

association and equal protection challenges to the supermajority

requirement.       In that regard, the district court explained that

                                            15
the    State   Party      —    as     the    entity    tasked    with     selecting      the

procedure      by   which      the    State    Party    selects    its       nominees    for

office in South Carolina — was the only entity entitled to

challenge       the         constitutionality           of       the         supermajority

requirement.          The      State      Party,    however,      had     abandoned      the

litigation two months earlier, in June 2013, and was no longer a

party-plaintiff.          The court therefore dismissed the Appellants’

as-applied      constitutional            challenges    for     lack    of    standing    to

sue.

       Judgment was entered in favor of the Appellees on September

6, 2013.        The Appellants timely noticed this appeal, and we

possess jurisdiction pursuant to 28 U.S.C. § 1291.

                                               C.

       On May 12, 2014, after this appeal was noticed and briefed,

the    City    enacted        the    municipal      ordinance      that      impacts     our

jurisdiction in this appeal.                   See Greenville, S.C., Ordinance

No. 2014-25 (2014) (the “Ordinance”).                     The Ordinance provides,

in pertinent part, that the City “shall cease operating under

the partisan method of nominating and electing candidates in

municipal elections.”               Id.     In place of the partisan method, the

Ordinance       “adopts        the        nonpartisan     plurality          [procedure]”

prescribed by section 5-15-61 of the South Carolina Code.                                Id.

Accordingly,        the   City       no   longer    conducts     municipal       elections



                                               16
utilizing the partisan nomination procedures that are challenged

by the Appellants.

     During oral argument of this appeal, our panel identified

the Ordinance as potentially creating a jurisdictional problem,

in that the Ordinance may have mooted the Appellants’ claims.

As a result, we secured post-argument briefing from the parties

on the jurisdictional impact of the Ordinance.                        The Appellees

therein    argued   that    the    Ordinance        renders    moot       each    of   the

Appellants’      constitutional         claims      with      respect        to   future

partisan    municipal      elections.         The    Appellants,        by    contrast,

maintained that those claims were not mooted by the Ordinance,

in that the City could yet again decide to utilize the partisan

nomination      procedures.       Notwithstanding          their    disagreement        in

that respect, the Appellants and the Appellees appear to agree

that the Ordinance does not moot the Committee’s facial and as-

applied freedom of association and equal protection challenges

to the supermajority requirement, as those challenges apply to

county — rather than municipal — elections.                        The parties also

appear to agree that the Ordinance does not moot the Committee’s

claims    for    declaratory      and   monetary      relief       with    respect     to

previous partisan municipal elections.




                                         17
                                         II.

      When    an    issue    of   subject-matter          jurisdiction     arises,     an

appellate court is obliged to conduct a full inquiry thereon.

See Dickens v. Aetna Life Ins. Co., 677 F.3d 228, 230 (4th Cir.

2012).       We review de novo a district court’s dismissal of a

complaint     for    lack    of    standing     to    sue.        See    S.    Walk    at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands,

LLC, 713 F.3d 175, 181 (4th Cir. 2013).



                                        III.

      The Appellants assert on appeal that the district court, by

its First Opinion, erroneously awarded summary judgment to the

Original     Defendants      on   the   facial       constitutional        challenges.

The   Appellants      also    contend    that       the    court,   by     its   Second

Opinion,     erred    in    ruling    that    the    as-applied     challenges        are

barred for lack of standing to sue.                        They further maintain,

invoking     the     “repetition      exception”          to   mootness,      that    the

mootness doctrine does not undermine any of their claims in that

the City could alter the Ordinance.

      Because the Ordinance was enacted during the pendency of

this appeal, we must assess whether its enactment impacts our

jurisdiction by rendering any of the claims moot.                          Indeed, we

are obliged to address both mootness and standing to sue prior

to any merits questions.             See Warren v. Sessoms & Rogers, P.A.,

                                         18
676 F.3d 365, 370 (4th Cir. 2012) (“As a federal court, we must

investigate        the      limits        of        our     subject-matter           jurisdiction

whenever      that        jurisdiction          is        fairly    in     doubt.”         (internal

quotation marks omitted)).

                                                    A.

                                                    1.

      The doctrine of mootness derives from the requirement of

Article      III     of     the    Constitution              that       “federal      courts      may

adjudicate         only      [those]           disputes          involving       ‘a        case    or

controversy.’”            Williams v. Ozmint, 716 F.3d 801, 808 (4th Cir.

2013).     The case or controversy mandate demands that plaintiffs

in    a   federal     lawsuit           “continue          to    have     a    ‘particularized,

concrete stake’ in the outcome of the case through all stages of

litigation.”         Id. at 808-09 (quoting Lewis v. Cont’l Bank Corp.,

494 U.S. 472,    479     (1990)).              But     when    a     party-plaintiff         has

already received “the relief he or she sought to obtain through

the    claim,”      the     federal        court          lacks     the    power      to    provide

“effective       relief.”           Id.        at    809        (internal      quotation       marks

omitted).      In such a situation, the claims of the plaintiff may

well be moot.

      In this case, the City’s enactment of the Ordinance in May

of last year has provided the Appellants with a substantial part

of the relief they seek in this litigation.                                   Specifically, the

Ordinance      adopted            the     nonpartisan              method       of     nominating

                                                    19
candidates      for     municipal          elections,       thereby        rendering

inapplicable the open primary system that the Appellants seek to

challenge on constitutional grounds.                  As explained below, the

Appellants’    facial      and    as-applied    freedom     of    association     and

equal protection challenges, to the extent they relate to future

partisan municipal elections, have been rendered moot, unless

they    are   saved   by    the    repetition      exception      argued    by   the

Appellants.

                                           2.

       As the Appellants maintain, we have recognized an exception

to the mootness doctrine for conduct “capable of repetition, yet

evading review.”        Lux v. Judd, 651 F.3d 396, 401 (4th Cir.

2011).    That exception might apply, for example, to an election-

related dispute when “there is a reasonable expectation that the

challenged    provisions      will    be    applied    against     the   plaintiffs

again during future election cycles.”                 Id. (internal quotation

marks    omitted).      The      repetition     exception    is    a   narrow    one,

however, and it applies in exceptional situations only.                          See

City of L.A. v. Lyons, 461 U.S. 95, 109 (1983).                    Thus, “a party

seeking to invoke this exception to the mootness doctrine bears

the burden of showing its application.”                 Williams, 716 F.3d at

810.

       In these circumstances, the Appellants have not satisfied

their burden of establishing “a reasonable expectation” that the

                                           20
City will return to the partisan method of nominating candidates

in “future election cycles.”               See Lux, 651 F.3d at 401.               Rather,

their     contention      in     that      regard     is    predicated        solely    on

speculation and conjecture.              In enacting the Ordinance, the City

explained     its   decision        to     shift    from     the      partisan    to   the

nonpartisan      municipal          nomination       method.            The      Ordinance

specified that “Greenville is one of only eight municipalities

in South Carolina to have partisan municipal elections and the

national trend is for municipalities the size of Greenville to

have nonpartisan elections.”                 See Greenville, S.C., Ordinance

No. 2014-25 (2014).            It also reasoned that the partisan method

“results in a prolonged campaign period” and fails to “promote[]

full participation by all voters in the electoral process.”                            Id.

(emphasis omitted).            Because the Appellants have not shown a

reasonable expectation that the City will return to the partisan

municipal nomination method, the repetition exception is simply

inapplicable. 13

                                            B.

     We    recognize,      however,        that     not    all   of    the    Committee’s

claims     are    mooted       by    the    Ordinance.             Specifically,       the

Committee’s      facial    and      as-applied      freedom      of    association     and

     13
       As a consequence of the City’s enactment of the Ordinance
and our application of the mootness doctrine, Appellant Mitchell
is left with no viable claims for relief in this case.



                                            21
equal protection challenges to the supermajority requirement are

not impacted by the Ordinance.                Nor are the Committee’s claims

for declaratory and monetary relief for violations of its right

to freedom of association in previous municipal open primaries.

As to those claims, we turn to the Committee’s central appellate

contention with respect to the Second Opinion, that the district

court erred in ruling that the Committee lacks standing to sue.

                                         1.

      By   the   First    Opinion,     the     district    court      rejected     the

contentions of the then-plaintiffs that the open primary system

and the supermajority requirement facially violated the First

and   Fourteenth    Amendments.        As      reflected    below,     we    are   now

satisfied — as was the district court in its Second Opinion —

that the Appellants lack standing to pursue any facial or as-

applied     challenges    to    future        partisan    municipal     elections.

Nevertheless, the State Party had standing to pursue the facial

challenges that were rejected by the First Opinion.                         The State

Party, however, then abandoned the case and has not appealed.

As to the First Opinion, we are being asked to vacate an appeal

by    parties    (the    Appellants)       that   have     had   no    independent

standing,    either     then   or   now.        Because    the   Appellants        lack

standing to appeal, we cannot disturb the First Opinion.                           See

Rhodes v. E.I. du Pont de Nemours & Co., 636 F.3d 88, 98-100

(4th Cir. 2011) (declining to review merits of denial of class

                                         22
action     certification       where     appellants        subsequently           dismissed

related claims and thus lacked standing to pursue appeal).

                                            2.

     Next,        the     Committee       pursues        as-applied           freedom    of

association and equal protection challenges with respect to the

supermajority          requirement.         In    its     freedom       of       association

argument,        the     Committee     contends          that     the        supermajority

requirement unconstitutionally regulates a certified political

party’s    internal       processes    by    dictating         that    a     three-fourths

supermajority vote is required to alter a nomination procedure

to   a    convention.          The    Committee         then    maintains         that   the

supermajority          requirement     contravenes         the        Equal      Protection

Clause by requiring political parties to obtain a supermajority

vote in order to utilize the convention nomination procedure,

while the State permits other entities — such as churches and

corporations — to make similar decisions by a simple majority.

On those challenges, however, the Committee does not satisfy the

first    prong    of    the   standing      analysis,      that       is,    a   cognizable

injury.

     As the Second Opinion recognized, the injuries alleged by

the Committee were actually suffered by another entity entirely

— the State Party, which is solely tasked with selecting the

partisan    nomination        procedure     for    Republican         primaries.         See

Second Opinion 17.            It is a “fundamental restriction on our

                                            23
authority that in the ordinary course, a litigant must assert

his or her own legal rights and interests, and cannot rest a

claim    to    relief       on    the   legal          rights    or    interests      of    third

parties.”       Hollingsworth v. Perry, 133 S. Ct. 2652, 2663 (2013)

(alterations         and     internal         quotation          marks     omitted).           The

Committee has thus failed to show a cognizable injury under its

First    or    Fourteenth         Amendment        contentions,          and    the   Committee

lacks     standing         to     sue    with          regard     to     the    supermajority

requirement.

                                                  3.

        Finally,      the       Committee         seeks      declaratory        and    monetary

relief for violations of its right to freedom of association in

previous partisan municipal elections.                            More specifically, the

Committee          contends            that        the          open      primary          system

unconstitutionally required the Committee to conduct and pay for

those      open       primaries,             in        which         registered       Democrats

participated.

     In       this    situation,            the    Committee           cannot     satisfy      the

traceability         prong       of   the     standing         analysis.        In    order     to

satisfy that prong, the Committee was obliged to show that its

injury     “fairly         can    be    traced          to     the     challenged      action.”

Marshall v. Meadows, 105 F.3d 904, 906 (4th Cir. 1997) (internal

quotation      marks       omitted).          Here,       the    “challenged         action”    is

South Carolina’s open primary.                     In Marshall, we determined that

                                                  24
the    plaintiffs      lacked      standing      to    challenge         Virginia’s      open

primary statutes, reasoning that

       it [was] not the Open Primary Law that [was] the cause
       of the plaintiffs’ alleged injury.     Rather, it [was]
       the decision of the Virginia Republican Party to
       conduct an “open” primary that [caused] this alleged
       injury, as there is:       (1) nothing unconstitutional
       about a political party’s choice of an “open” primary;
       and   (2) simply  no   indication   that  the  Virginia
       Republican Party would have a “closed” primary in the
       absence of the Open Primary Law.

Id. (emphasis and citations omitted).                         Accordingly, we ruled

that the absence of the Virginia Republican Party as a party-

defendant in Marshall deprived the plaintiffs of standing to

sue.    Id.

       Here    too,    the   Committee’s         alleged      injuries         were   fairly

traceable      to   the   decision     of    the      State    Party      to    select    its

nominees by way of the open primary system.                        Thus, as the Second

Opinion     explained,       the    State    Party      is    an    intermediary         that

“‘stands      directly     between    [the       Committee]        and    the   challenged

conduct in a way that breaks the causal chain’” between the open

primary       system   and    the     Committee’s        freedom         of     association

claims.       See Second Opinion 17 (quoting Frank Krasner Enters.,

Ltd.   v.     Montgomery     Cnty.,    Md.,      401 F.3d 230,      236    (4th    Cir.

2005)).       Because the State Party is not a party-defendant in




                                            25
this    litigation,        the    Committee    is    unable     to    satisfy    the

traceability prong of the standing analysis. 14

       Contrary     to   the     Committee’s   contention,      our   decision     in

Miller v. Brown, 462 F.3d 312 (4th Cir. 2006), does not dictate

some        other   conclusion.         In     Miller,    a     local     political

organization contested the open primary system in Virginia that

was challenged in Marshall.             See Miller, 462 F.3d at 316.             When

Miller was decided, however, the Virginia Republican Party had

already taken steps to implement its use of closed primaries.

Id. at 318.          Specifically, the Virginia Republican Party had

amended       its   plan    of    organization      to   “exclude       voters   who

participated in the nomination process of another party within

the preceding five years from voting in the Republican primary.”

Id. at 314.         In that circumstance, we concluded that the local

political       organization      had   standing    to   sue,   because     it    was

seeking to enforce the Virginia Republican Party’s desire to


       14
        We also agree with the Second Opinion that the Committee
is unable to establish the redressability prong of the standing
analysis.     If   South  Carolina’s   open  primary   system is
unconstitutional, we would likely be unable to compel the State
Party to conduct closed primaries, as such a court order may
well violate the Constitution. See Tashjian v. Republican Party
of Conn., 479 U.S. 208, 224 (1986) (recognizing that a court
“may not constitutionally substitute its own judgment for that
of the [p]arty,” as the “[p]arty’s determination of the
boundaries of its own association, and of the structure which
best allows it to pursue its political goals, is protected by
the Constitution”) (internal quotation marks omitted)).



                                         26
conduct closed primaries.             Id. at 318.        We readily distinguished

that   situation      from    the    one     in   Marshall,   where    the    Virginia

Republican     Party    had    not     yet    implemented     its   use    of    closed

primaries.      Id.     Thus, the plaintiffs in Marshall were merely

challenging the Party’s desire to conduct open primaries, not

the open primary system itself.               Id.

       Miller is not applicable here because, unlike the Virginia

Republican Party in Miller, the State Party has done nothing, on

this record, that seeks to conduct closed primaries in South

Carolina.      Accordingly, this situation more closely resembles

that    in   Marshall,       with    the     Committee    challenging      the      State

Party’s decision to conduct open primaries.                   Thus, the Committee

lacks standing to pursue its claims for declaratory and monetary

relief based on alleged constitutional violations in previous

partisan municipal elections. 15


                                           IV.

       Pursuant    to    the        foregoing,      we    dismiss     as     moot    the

Appellants’ facial and as-applied challenges to future partisan

       15
        Finally, the Committee erroneously contends that the
State Party’s platform — vaguely indicating support for a closed
primary system — is sufficient to establish standing for the
Committee’s freedom of association claims. As recognized in the
Second Opinion, however, the Party’s platform “at most states a
possible preference or partiality for [open] primaries . . .
[which] is undoubtedly trumped by its rules and conduct.”    See
Second Opinion 21.



                                             27
municipal elections.      We also dismiss, for lack of standing to

sue,   the   facial   challenges   to    the   supermajority   requirement.

Finally, we affirm the dismissal, for lack of standing to sue,

of the as-applied challenges to the supermajority requirement,

as well as the claims for declaratory and monetary relief with

respect to previous partisan municipal elections.

                                                         AFFIRMED IN PART
                                                    AND DISMISSED IN PART




                                    28